Case 5:20-cv-00509-GKS-PRL Document 13 Filed 01/21/21 Page 1 of 2 PageID 43




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

ADRIAN DEAN BRAYTON,

       Plaintiff,

v.                                                              Case No: 5:20-cv-509-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                             ORDER
       This case is before the Court on the Commissioner’s unopposed motion to stay the case for

ninety days to produce the certified transcript of the record necessary for this case. (Doc. 12). Due

to the global COVID-19 crisis, the SSA has taken certain steps to maximize social distancing,

including suspending in-office services to the public and moving rapidly toward a virtual work

environment. The SSA’s Office of Appellate Operations (“OAO”) in Falls Church, Virginia has

been forced to redesign its business practices to allow for a mostly virtual transcript preparation

process. Despite these changes, the OAO faces a significant backlog of work that has built up

during the past months.

       Accordingly, the Commissioner’s unopposed motion to stay (Doc. 12) is GRANTED. The

Commissioner shall file an answer and the transcript of the record for this case within 90 days of

this Order.

       DONE and ORDERED in Ocala, Florida on January 21, 2021.
Case 5:20-cv-00509-GKS-PRL Document 13 Filed 01/21/21 Page 2 of 2 PageID 44




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
